Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 1 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 2 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 3 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 4 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 5 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 6 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 7 of 8
Case 19-10672-whd   Doc 2   Filed 04/03/19 Entered 04/03/19 14:35:01   Desc Main
                            Document      Page 8 of 8
